THIRD AMENDMENT AND CONSENT TO LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT AND CONSENT TO LOAN AND SECURITY AGREEMENT (this
“Agreement”) is dated as of August 23, 2013, by and among IMMUNE PHARMACEUTICALS
INC. (f/k/a EpiCept Corporation), a Delaware corporation (“EpiCept”), MAXIM
PHARMACEUTICALS INC., a Delaware corporation (“Maxim”), CYTOVIA, INC., a
Delaware corporation (“Cytovia”, and collectively with EpiCept and Maxim, the
“Borrowers”), MIDCAP FUNDING III, LLC, a Delaware limited liability company in
its capacity as agent (“Agent”) for the lenders under the Loan Agreement (as
defined below) (“Lenders”), and the Lenders.

W I T N E S S E T H:

WHEREAS, Borrowers, Lenders and Agent are parties to that certain Loan and
Security Agreement, dated as of May 27, 2011, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of August 27, 2012 (the
“First Amendment”) and that certain Second Amendment and Waiver to Loan and
Security Agreement, dated as of July 31, 2013 (the “Second Amendment”, and as
such Loan and Security Agreement may be further amended, restated, supplemented
or otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein have the meanings given to them in the Loan Agreement except as
otherwise expressly defined herein), pursuant to which Lenders have agreed to
provide to Borrowers certain loans and other extensions of credit in accordance
with the terms and conditions thereof;

WHEREAS, pursuant to Section 6.10 of the Loan Agreement, Borrowers have
requested that Agent and Lenders consent to EpiCept’s formation of a fully-owned
subsidiary, EpiCept Israel Ltd., an Israeli company in incorporation (“EpiCept
Israel”), and Agent and Lenders are willing to grant such consent subject to,
and in accordance with, the terms and conditions set forth herein;

WHEREAS, pursuant to Section 7.2 of the Loan Agreement, Borrowers have requested
that Agent and Lenders consent to the change of EpiCept’s legal name to Immune
Pharmaceuticals Inc. (the “Name Change”), and Agent and Lenders are willing to
grant such consent subject to, and in accordance with, the terms and conditions
set forth herein;

WHEREAS, pursuant to Section 7.3 of the Loan Agreement, Borrowers have requested
that Agent and Lenders consent to (a) the merger of EpiCept Israel with and into
Immune Pharmaceuticals Ltd., an Israeli company (“Immune Israel”) with the
surviving corporation (the “Immune Surviving Corporation”) becoming a
wholly-owned Subsidiary of EpiCept, all pursuant to and in accordance with the
terms of that certain Merger Agreement and Plan of Reorganization, dated as of
November 7, 2012, by and among EpiCept, EpiCept Israel and Immune Israel and
attached hereto as Exhibit A-1, as amended by that certain Amendment to Merger
Agreement and Plan of Reorganization, dated as of November 27, 2012 and attached
hereto as Exhibit A-2, that certain Amendment No. 2 to Merger Agreement and Plan
of Reorganization, dated as of February 11, 2013 and attached hereto as Exhibit
A-3, that certain Amendment No. 3 to Merger Agreement and Plan of
Reorganization, dated as of March 14, 2013 and attached hereto as Exhibit A-4,
and that certain Amendment No. 4 to Merger Agreement and Plan of Reorganization,
dated as of June 17, 2013 and attached hereto as Exhibit A-5 (collectively with
all amendments, supplements or other modifications thereto, but subject to the
restriction on further amendments, supplements or other modifications (other
than those attached hereto as Exhibits A-1 through A-5) set forth in this
Agreement and the other Loan Documents, the “Merger Agreement” and such
transactions described therein, the “Immune Merger”) and (b) the Change in
Control that shall occur in connection with the consummation of the Immune
Merger, and Agent and Lenders are willing to grant such consent subject to, and
in accordance with, the terms and conditions set forth herein;

WHEREAS, pursuant to Section 6.1(a) of the Loan Agreement, Borrowers have
requested that Agent and Lenders consent to the dissolution of EpiCept’s
fully-owned subsidiary, EpiCept GmbH, a German company (such dissolution, the
“GmbH Dissolution”), and Agent and Lenders are willing to grant such consent
subject to, and in accordance with, the terms and conditions set forth herein;

WHEREAS, pursuant to Section 4 of that certain Deposit Account Control
Agreement, dated as of June 28, 2011, by and among Maxim, as ‘Customer’, Agent,
as ‘Creditor’, and Silicon Valley Bank, as ‘Bank’ (the “Maxim DACA”), Borrowers
have requested that Agent and Lenders consent to the closure of the Collateral
Accounts numbered 3300246997 and 3300037643, which accounts are subject to the
Maxim DACA (such closure, the “Maxim Account Closure”), and Agent and Lenders
are willing to grant such consent subject to, and in accordance with, the terms
and conditions set forth herein; and

WHEREAS, the Borrowers have also requested that the Agent and Lenders amend the
Loan Agreement in certain respects and the undersigned Lenders and the Agent are
willing to make such amendments, all in accordance with, and subject to, the
terms and conditions set forth in, this Agreement.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrowers, Lenders and Agent hereby
agree as follows:

1. Acknowledgment of Obligations. Each Borrower acknowledges and agrees that as
of the Third Amendment Effective Date, but without giving effect to this
Agreement, the aggregate principal balance of the Term Loan is at least
$4,070,968.00. The foregoing amount does not include interest, fees, expense and
other amounts that are chargeable or otherwise reimbursable under the Loan
Agreement and the other Loan Documents. Borrowers hereby acknowledge, confirm
and agree that all Term Loans made prior to the date hereof, together with
interest accrued and accruing thereon, and fees, costs, expenses and other
charges owing by Borrowers to Agent and Lenders under the Loan Agreement and the
other Loan Documents, are unconditionally owing by Borrowers to Agent and
Lenders, without offset, defense or counterclaim of any kind, nature or
description whatsoever except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditor’s rights generally.

2. Consent. Notwithstanding anything to the contrary in the Loan Agreement
and/or any of the other Financing Documents and subject to the terms and
conditions of this Agreement, including, without limitation, Section 9 of this
Agreement, Agent and Lenders hereby consent to (a) EpiCept’s formation of
EpiCept Israel; (b) the Name Change; (c) the Immune Merger, (d) the Change in
Control that shall occur in connection with the consummation of the Immune
Merger, (e) the GmbH Dissolution and (f) the Maxim Account Closure, so long as
no Default or Event of Default has occurred and is continuing or, after giving
effect to this Agreement, would result and provided that Borrowers shall not be
permitted to amend the Merger Agreement or enter into any other agreements that
have the effect of modifying the terms of the Merger Agreement without the prior
written consent of Agent and Lenders.

3. Third Amendment Effective Date Amendments to the Loan Agreement. Subject to
the terms and conditions of this Agreement, including without limitation
fulfillment of the conditions to effectiveness specified in Section 9 below, on
the Third Amendment Effective Date (as defined below) the Loan Agreement is
hereby amended as follows:

(a) Section 5.1 of the Loan Agreement shall be amended by deleting clause (a) of
such section in its entirety and substituting in lieu thereof the following new
clause (a) to read in its entirety as follows:

“(a) Borrower and each of its Subsidiaries (if any) are duly existing and in
good standing, as Registered Organizations in their respective jurisdictions of
formation and are qualified and licensed to do business and are in good standing
in any jurisdiction in which the conduct of their business or their ownership of
property requires that they be qualified except where the failure to do so could
not reasonably be expected to have a Material Adverse Change. Borrower
represents and warrants that (i) Borrower’s and each Loan Party’s exact legal
name is that indicated on Schedule 5.1 and on the signature pages to the Third
Amendment; (ii) Borrower and each Loan Party is an organization of the type and
is organized in the jurisdiction set forth on Schedule 5.1; (iii) Schedule 5.1
accurately sets forth Borrower’s and each Loan Party’s organizational
identification number or accurately states that Borrower or such Loan Party has
none; (iv) Schedule 5.1 accurately sets forth Borrower’s and each Loan Party’s
place of business, or, if more than one, its chief executive office as well as
Borrower’s and each Loan Party’s mailing address (if different than its chief
executive office); and (v) Borrower and each Loan Party (and each of their
respective predecessors) has not, in the past five (5) years, changed its
jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction. Further, (y) in connection
with this Agreement, Borrower has delivered to Agent a completed Perfection
Certificate signed by Borrower (the “Closing Date Perfection Certificate”) and
(z) in connection with the Third Amendment, Borrower has completed an updated
Perfection Certificate signed by Borrower (the “Third Amendment Perfection
Certificate”; and together with the Closing Date Perfection Certificate,
collectively the “Perfection Certificate”). All other information set forth on
the Perfection Certificate pertaining to Borrower, each other Loan Party and
each of their respective Subsidiaries is accurate and complete (it being
understood and agreed that Borrower may from time to time update certain
information in the Perfection Certificate after the Closing Date, to the extent
permitted by one or more specific provisions in this Agreement). If Borrower is
not now a Registered Organization but later becomes one, Borrower shall promptly
notify Agent of such occurrence and provide Agent with Borrower’s organizational
identification number.”

(b) The Loan Agreement shall be amended by inserting the following new
Section 6.13 to read in its entirety as follows:

“6.13 Cash Covenant. Together with the other Loan Parties, maintain all cash and
Cash Equivalents in a Collateral Account owned by EpiCept that is located the
United States and subject to a Control Agreement other than cash or Cash
Equivalents equal to (a) the lesser of (i) $500,000 (or an amount equivalent
thereto in Shekels) and (ii) an amount equal to the Three Month Immune Budget
(as defined below) plus ten percent (10%) of such amount, in each case, to be
used for the out-of-pocket costs and expenses of Immune Surviving Corporation in
the Ordinary Course of Business, (b) $60,000 (or an amount equivalent thereto in
Shekels), which shall be permitted to be held in a deposit account owned by
Immune Surviving Corporation for purposes of securing the Lien in favor of Bank
of Hapoalim referenced as fixed charge over a money deposit, transaction number
880001 (which, for the avoidance of doubt, constitutes the Lien with respect to
Immune Surviving Corporation’s guarantee of credit card activity) on Exhibit C
to the Charge, (c) $150,000 (or an amount equivalent thereto in Shekels) which
shall be permitted to be held in a deposit account owned by Immune Surviving
Corporation for purposes of securing the Liens in favor of Bank of Hapoalim
referenced as fixed charges over Shekel deposit with a credit balance of NIS
79,500 and 115,000, respectively (which, for the avoidance of doubt, constitute
the Liens with respect to Immune Surviving Corporation’s leasing facilities) on
Exhibit C of the Charge, or any replacement Liens that are solely to secure
amounts that are being held as security deposits for operating leases entered
into in the ordinary course of business subject to the overall cap of $150,000
(or an amount equivalent thereto in shekels) set forth above and (d) amounts
held in a Deposit Account subject to a floating charge in favor of Agent used to
pay costs and expenses required to be paid pursuant to the terms of the Merger
Agreement to the extent such amounts are required to be paid in Shekels.

For purposes hereof, “Three Month Immune Budget” shall mean a budget in form and
substance satisfactory to Agent, reflecting the Loan Parties’ good faith
projection of all Ordinary Course of Business costs and expenses of Immune, on a
monthly basis, for the next three months. The Loan Parties agree to deliver an
updated Three Month Immune Budget to Agent each month by not later than 10 days
prior to the beginning of the first month projected in that Three Month Immune
Budget.”

(c) Section 7 of the Loan Agreement shall be amended by deleting the first
sentence of such section in its entirety and substituting in lieu thereof the
following new sentence to read in its entirety as follows:

“Borrower shall not do, or permit any of its Subsidiaries or any other Loan
Party to do, any of the following without the prior written consent of Agent and
Required Lenders:”

(d) Section 7.2 of the Loan Agreement shall be amended by deleting such section
in its entirety and substituting in lieu thereof the following new section to
read in its entirety as follows:

“7.2 Change in Business, Management, Ownership or Business Locations. (a) Engage
in or permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) liquidate or dissolve; (c) enter into any
transaction or series of related transactions which would result in a Change in
Control unless the documentation for such transaction requires, as a condition
precedent to such transaction, the consent of Agent and Lenders or the payment
in full of the Obligations; (d) add any new offices or business locations,
including warehouses (unless such new offices or business locations contain less
than Twenty Five Thousand Dollars ($25,000) in Borrower’s assets or property and
so long as such new offices or business locations do not contain any Borrower’s
Books); (e) change its jurisdiction of organization; (f) change its
organizational structure or type; (g) change its legal name; or (h) change any
organizational number (if any) assigned by its jurisdiction of organization.”.

(e) Section 7.3 of the Loan Agreement shall be amended by deleting such section
in its entirety and substituting in lieu thereof the following new section to
read in its entirety as follows:

“7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person; provided, however, that a
Subsidiary of Borrower may merge or consolidate into Borrower, so long as
(i) Borrower has provided Agent with prior written notice of such transaction,
(ii) Borrower shall be the surviving legal entity, (iii) Borrower’s tangible net
worth is not thereby reduced, and (iv) as long as no Event of Default is
occurring prior thereto or arises as a result therefrom.”

(f) The Loan Agreement shall be amended by inserting the following new
Section 7.12 to read in its entirety as follows:

“7.12 Amendments to Organization Documents and Material Agreements. Amend,
modify or waive any provision of (a) any Material Agreement, or (b) any of its
organizational documents (other than a change in registered agents or, in the
case of Immune Surviving Corporation, an amendment to its Articles of
Association to reflect the Immune Merger and the fact that EpiCept will become
the sole shareholder of Immune Surviving Corporation after the Immune Merger),
in each case, without the prior written consent of Agent. Borrower shall provide
to Agent copies of all such amendments, waivers and modifications.”

(g) The Loan Agreement shall be amended by inserting the following new
Section 7.13 to read in its entirety as follows:

“7.13 Immune Pharmaceuticals USA Corporation. Permit its fully-owned, indirect
subsidiary, Immune Pharmaceuticals USA Corporation, a Delaware corporation to
(a) engage in any business or (b) own any assets.”

(h) Section 8.2 of the Loan Agreement shall be amended by deleting such section
in its entirety and substituting in lieu thereof the following new section to
read in its entirety as follows:

“8.2 Covenant Default.

(a) Any Loan Party fails or neglects to perform any obligation in
Sections 6.1(c), 6.2, 6.4, 6.5, 6.6, 6.7, 6.10, 6.11, 6.12 or 6.13 or violates
any covenant in Section 7; or

(b) Any Loan Party or any of its Subsidiaries fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by the Loan Parties be cured within such ten
(10) day period, and such default is likely to be cured within a reasonable
time, then the Loan Parties shall have an additional period (which shall not in
any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Credit Extensions shall be made during such cure
period). Grace periods provided under this Section shall not apply, among other
things, to financial covenants or any other covenants set forth in subsection
(a) above; or

(c) Without limiting clauses (a) and (b) of this Section 8.2, Immune Surviving
Corporation breaches any term of or defaults under the Unconditional Guaranty,
the Charge or any other agreement, instrument or document executed in connection
therewith or otherwise executed by Immune Surviving Corporation in connection
with this Agreement or any other Loan Document.”

(i) Each reference to “Borrower” or “Borrower’s” in each of Sections 8.4, 8.5,
8.6, 8.7, 8.8, 8.9, 8.10, 8.11 and 8.13 shall be changed to “any Loan Party” or
“any Loan Party’s”, respectively.

(j) The Loan Agreement shall be amended by inserting the following new
Section 8.14 to read in its entirety as follows:

“8.14 Change in Control. (i) A Change in Control occurs or (ii) any Loan Party
or direct or indirect equity owner in a Loan Party shall enter into an agreement
which provides for a Change in Control unless, with respect to clause (ii), such
agreement requires as a condition precedent to the effectiveness of any such
transaction either the consent of Agent and Lenders or the payment in full of
the Obligations.”

(k) Section 10 of the Loan Agreement shall be amended by replacing the notice
information for “Agent or Lenders” with the following new notice information:

“MidCap Funding III, LLC
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attention: Portfolio Management- Life Sciences
Fax: (301) 941-1450
E-Mail: lviera@midcapfinancial.com

with a copy to:

MC Serviceco, LLC
7255 Woodmont Avenue, Suite 200
Bethesda, Maryland 20814
Attention: General Counsel
Fax: (301) 941-1450
E-Mail: legalnotices@midcapfinancial.com”

(l) Section 14 of the Loan Agreement shall be amended by deleting the
definitions of “Change in Control”, “Indebtedness”, “Material Adverse Change”,
“Permitted Investments”, and “Warrants”, in each case in its entirety, and
substituting in lieu thereof the following new definitions to read in their
entirety as follows:

“‘Change in Control’ means, at any time after the Third Amendment Effective Date
and the consummation of the Immune Merger (as defined in the Third Amendment),
any event, transaction, or occurrence as a result of which (a) any “person” (as
such term is defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of EpiCept, representing twenty-five percent (25%) or more of the
combined voting power of Borrower’s then outstanding securities; (b) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors or managers of Borrower
(together with any new directors or managers whose election by the board of
directors or managers of Borrower was approved by a vote of not less than
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office; (c) EpiCept ceases to own
and control, directly or indirectly, all of the economic and voting rights
associated with the outstanding securities of each of its Subsidiaries; (d) the
occurrence of any “change in control” or any term of similar effect under any
Subordinated Debt Document; (e) Borrower or any Subsidiary of Borrower ceases to
own and control, directly or indirectly, all of the economic and voting rights
associated with the outstanding voting capital stock (or other voting equity
interest) of each of its Subsidiaries; or (f) either Robert W. Cook or Daniel
Teper shall cease to be involved as Chief Financial Officer and Chief Executive
Officer, respectively, in the day to day operations (including research
development) or management of the business of EpiCept.”

“‘Indebtedness’ means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of property or services, such as
reimbursement and other obligations for surety bonds and letters of credit,
(b) obligations evidenced by notes, bonds, debentures or similar instruments,
(c) capital lease obligations, (d) non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, (e) equity securities of such
Person subject to repurchase or redemption other than at the sole option of such
Person, (f) obligations secured by a Lien on any asset of such Person, whether
or not such obligation is otherwise an obligation of such Person, (g)
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts, (h) all
Indebtedness of others guaranteed by such Person, (i) off-balance sheet
liabilities and/or pension plan or multiemployer plan liabilities of such
Person, (j) obligations arising under non-compete agreements, (k) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the Ordinary Course of Business,
(l) Contingent Obligations and (m) any grant or similar extension of cash or
credit by the Israel Office of Chief Scientist to any Loan Party.”

“‘Material Adverse Change’ means (a) a material impairment in the perfection or
priority of the Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) or prospects of any Loan Party that in
Agent’s credit judgment may impair the ability of any Loan Party to repay any of
the Obligations; or (c) a material impairment of the prospect of repayment of
any portion of the Obligations.”

“‘Permitted Investments’ means:

(a) Investments existing on the Closing Date and described on Schedule 7.7; and

(b) Investments consisting of Cash Equivalents.”

“‘Warrants’ means, collectively, (i) the Closing Date Warrant and (ii) the Third
Amendment Warrant.”

(m) Section 14 of the Loan Agreement shall be further amended by adding thereto
in appropriate alphabetical order the following definitions:

“‘Charge’ means that certain Debenture of Floating Charge and Fixed Charge,
dated as of August 23, 2013, by and among Immune Surviving Corporation, Agent
and Lenders.”

“‘Closing Date Warrant’ means that certain Common Stock Purchase Warrant, dated
as of the Closing Date and executed by Borrower in favor of each Lender or such
Lender’s Affiliates.”

“‘Immune Surviving Corporation’ means Immune Pharmaceuticals Ltd., a company
incorporated in Israel which is the surviving corporation of the merger of
EpiCept Israel (as defined in the Third Amendment) with and into Immune
Pharmaceuticals Ltd. pursuant to the terms of the Immune Merger.”

“‘Material Agreement’ means (i) the agreements listed on Schedule 14 (including,
without limitation, the Merger Agreement (as defined in the Third Amendment)),
(ii) each agreement or contract to which a Credit Party is a party involving the
receipt or payment of amounts in the aggregate exceeding One Hundred Thousand
Dollars ($100,000) per year (excluding (a) any agreement or contract that
involves payment by the Borrower to another party for materials or supplies
(but, for the avoidance of doubt, not equipment) and services in the ordinary
course of business, but specifically including all such agreements relating to
licensure of Intellectual Property and (b) employment offers or employment
agreements), (iii) all lease or other occupancy agreements for the principal
office or any other business location of Borrower or its Subsidiaries, and
(iv) any agreement or contract to which such Credit Party or its Subsidiaries is
a party the termination of which could reasonably be expected to result in a
Material Adverse Change.”

“‘Third Amendment’ means that certain Third Amendment and Consent to Loan and
Security Agreement, dated as of August 23, 2013, by and among Borrower, Lenders
and Agent.”

“‘Third Amendment Effective Date’ means August 23, 2013.”

“‘Third Amendment Warrant’ means that certain Common Stock Purchase Warrant,
required to be delivered in connection with the Third Amendment and executed by
Borrower in favor of each Lender or such Lender’s Affiliates.”

“‘Unconditional Guaranty’ means that certain Unconditional Guaranty, dated as of
August 23, 2013, by and between Immune Surviving Corporation and Agent.”

(n) Section 14 of the Loan Agreement shall be further amended by (i) deleting
the word “and” appearing at the end of clause (e) of the definition of
“Permitted Indebtedness”; (ii) replacing the period at the end of clause (f) of
the definition of “Permitted Indebtedness” with the language “; and”; and
(iii) inserting the following new clause (g) at the end of the definition of
“Permitted Indebtedness” to read in its entirety as follows:

“(g) amounts owing to the Israel Office of Chief Scientist by Immune Surviving
Corporation (i) in an amount not to exceed $500,000 in Dollars on the Third
Amendment Effective Date and (ii) in such additional amounts as may be approved
from time to time by Agent in writing (which writing may be given by e-mail).”

(o) Section 14 of the Loan Agreement shall be further amended by (i) deleting
the word “and” appearing at the end of clause (k) of the definition of
“Permitted Liens”; (ii) replacing the period at the end of clause (l) of the
definition of “Permitted Liens” with a semicolon; and (iii) inserting the
following new clauses (m) and (n) at the end of the definition of “Permitted
Liens” to read in its entirety as follows:

“(m) Liens listed on Exhibit C of the Charge; and

(n) Liens in favor of the Israel Office of the Chief Scientist with respect to
Indebtedness permitted pursuant to clause (g) of the definition of Permitted
Indebtedness.”

(p) Schedule 5.1 is hereby deleted in its entirety and replaced with the new
Schedule 1 attached hereto as Exhibit B-2 (which schedule has been prepared for
the Loan Parties, after giving effect to the Immune Merger).

(q) Schedule 5.2 is hereby deleted in its entirety and replaced with the new
Schedule 1 attached hereto as Exhibit B-3 (which schedule has been prepared for
the Loan Parties, after giving effect to the Immune Merger).

(r) Schedule 5.3 is hereby deleted in its entirety and replaced with the new
Schedule 1 attached hereto as Exhibit B-4 (which schedule has been prepared for
the Loan Parties, after giving effect to the Immune Merger).

(s) Schedule 5.11 is hereby deleted in its entirety and replaced with the new
Schedule 1 attached hereto as Exhibit B-5 (which schedule has been prepared for
the Loan Parties, after giving effect to the Immune Merger).

(t) A new Schedule 14 shall be incorporated into the Loan Agreement in form and
substance as attached hereto as Exhibit C (which schedule has been prepared for
the Loan Parties, after giving effect to the Immune Merger).

4. Post-Closing Effective Amendments to the Loan Agreement. Subject to the terms
and conditions of this Agreement, including without limitation fulfillment of
the conditions to effectiveness specified in Section 9 below, upon Agent’s
confirmation in writing that the post-closing obligations set forth in
Section 10(a) – (g) of this Agreement have been satisfied within the time
periods permitted to so satisfy, but only so long as no Default or Event of
Default has occurred and is continuing as of such date, and all representations
and warranties of the Loan Parties under the Loan Documents are true and correct
in all material respects as of such date (the certification of which may be
evidenced by an officer’s certificate executed by a Responsible Officer of the
Loan Parties, in Agent’s sole discretion)(the date the foregoing conditions are
satisfied, the “Additional Third Amendment Effective Date”), the Loan Agreement
shall be amended as follows:

(a) Section 2.2(a) of the Loan Agreement shall be deleted in its entirety and
the following revised Section 2.2(a) shall be substituted in lieu thereof:

“(a) Availability. Subject to the terms and conditions of this Agreement, during
the Draw Period, the Lenders agree, severally and not jointly, to make one or
more term loans to Borrower in an aggregate amount up to FIVE MILLION, SEVENTY
THOUSAND, NINE HUNDRED SIXTY-EIGHT AND NO/100 Dollars ($5,070,968.00) according
to each Lender’s Term Loan Commitment as set forth on Schedule 1 hereto (such
term loans are hereinafter referred to individually as a “Term Loan”, and
collectively as the “Term Loans”). After repayment, no Term Loan may be
reborrowed. The Term Loans shall be available in two tranches. The first tranche
(“Tranche One”) shall be in an amount equal to FOUR MILLION, FOUR HUNDRED
FORTY-ONE THOUSAND, NINE HUNDRED SIXTY-EIGHT AND NO/100 Dollars ($4,441,968.00),
of which (i) FOUR MILLION, SEVENTY THOUSAND, NINE HUNDRED SIXTY-EIGHT AND NO/100
Dollars ($4,070,968.00) was advanced on the Closing Date and (ii) THREE HUNDRED
SEVENTY-ONE THOUSAND AND NO/100 Dollars ($371,000.00) (which represents the
Capitalized Final Payment (as defined in the Third Amendment)) shall be deemed
advanced as of the Additional Third Amendment Effective Date; provided that
notwithstanding the foregoing, each Lender’s Term Loan Commitment with respect
to Tranche One and the Tranche One Term Loan amount as of the Additional Third
Amendment Effective Date shall be reduced by any principal payments with respect
to the Term Loan made after the Third Amendment Effective Date and prior to the
Additional Third Amendment Effective Date (any such reduction, the “Tranche One
Reduction”). For the avoidance of doubt, as of the Additional Third Amendment
Effective Date, after giving effect to the Third Amendment, the Tranche One Term
Loan has been advanced and the principal balance of the Tranche One Term Loan is
FOUR MILLION, FOUR HUNDRED FORTY-ONE THOUSAND, NINE HUNDRED SIXTY-EIGHT AND
NO/100 Dollars ($4,441,968.00) less any Tranche One Reduction. The second
tranche (“Tranche Two”) shall be in an amount equal to but not less than ONE
MILLION AND NO/100 Dollars ($1,000,000.00) and shall be available to be advanced
in a single advance during the Draw Period, but only after the Tranche Two
Eligibility Date.”

(b) Section 2.2(b) of the Loan Agreement shall be deleted in its entirety and
the following revised Section 2.2(b) shall be substituted in lieu thereof:

“(b) Interest Payments and Repayment. Commencing on the first (1st) Payment Date
following the Additional Third Amendment Effective Date, and continuing on the
Payment Date of each successive month thereafter through and including the
Maturity Date, Borrower shall make monthly payments of interest to each Lender
in accordance with its respective Pro Rata Share, in arrears, and calculated as
set forth in Section 2.3. In addition to the interest payments in accordance
with the immediately preceding sentence, commencing on the Amortization Date,
and continuing on the Payment Date of each successive month thereafter through
and including the Maturity Date, Borrower shall make consecutive monthly
payments of principal to each Lender in accordance with its respective Pro Rata
Share, as calculated by Agent based upon: (i) the amount of such Lender’s Term
Loans, (ii) the effective rate of interest, as determined in Section 2.3, and
(iii) a straight-line amortization schedule ending on the Maturity Date. All
unpaid principal and accrued interest with respect to the Term Loans is due and
payable in full on the Maturity Date. The Term Loans may be prepaid only in
accordance with Sections 2.2(c) and 2.2(d).”

(c) The Loan Agreement shall be amended by inserting the following new
Section 3.5 to read in its entirety as follows:

“3.5 Condition Precedent to Making of the Tranche Two Term Loan. Each Lender’s
obligation to make the Tranche Two Term Loan is subject to the condition
precedent that Agent shall have received Borrower’s duly executed signature
pages to the Tranche Two Warrant. ”

(d) Section 14 of the Loan Agreement shall be amended by deleting the
definitions of “Amortization Date”, “Draw Period”, “Draw Period Termination
Date”, “Final Payment”, “Maturity Date”, “Prepayment Fee” and “Tranche Two
Eligibility Date”, in each case in its entirety, and substituting in lieu
thereof the following new definitions to read in their entirety as follows:

“‘Amortization Date’ means (a) December 1, 2013, or (b) if, on or before
November 15 ¸ 2013, EpiCept shall have received into a Collateral Account
located in the United States, owned by EpiCept and subject to a Control
Agreement net cash proceeds in an amount not less than five million and no/100
dollars ($5,000,000.00) pursuant to one or more Qualifying Transactions, June 1,
2014, which proceeds shall be maintained in such Collateral Account and used
solely for working capital purposes in accordance with this Agreement.”

“‘Draw Period’ means the period of time commencing upon the Additional Third
Amendment Effective Date and continuing through the earliest to occur of (a) the
Draw Period Termination Date, (b) an Event of Default, and (c) the existence of
any Default.”

“‘Draw Period Termination Date’ means August 1, 2014.”

“‘Final Payment’ means a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earlier
to occur of (a) the Maturity Date, (b) the acceleration of any Term Loan, and
(c) the prepayment of a Term Loan pursuant to Section 2.2(c) or (d), equal to
(i) if Tranche Two has been advanced, one hundred seventy-seven thousand, five
hundred and no/100 dollars ($177,500) or (ii) if Tranche Two has not been
advanced, one hundred forty-two, four hundred ninety-seven and no/100 dollars
($142,497).”

“‘Maturity Date’ means August 1, 2016 for each Term Loan.”

“‘Prepayment Fee’ means with respect to any Term Loan subject to prepayment
prior to the Maturity Date, whether by mandatory or voluntary prepayment,
acceleration or otherwise, an additional fee payable to the Lenders in an amount
equal to:

(a) for a prepayment made on or after the Additional Third Amendment Effective
Date through and including the date which is twelve (12) months after the
Additional Third Amendment Effective Date, five percent (5.0%) multiplied by the
original Term Loan Commitments;

(b) for a prepayment made after the date which is twelve (12) months after the
Additional Third Amendment Effective Date through and including the date which
is twenty-four (24) months after the Additional Third Amendment Effective Date,
three percent (3.0%) multiplied by the original Term Loan Commitments; and

(c) for a prepayment made after the date which is twenty-four (24) months after
the Additional Third Amendment Effective Date and prior to the Maturity Date,
one percent (1.0%) multiplied by the original Term Loan Commitments.”

“‘Tranche Two Eligibility Date’ means the date (if such date occurs prior to the
Draw Period Termination Date) on which Agent determines, pursuant to such
documentation and other evidence satisfactory to Agent in its sole discretion,
that EpiCept has received into a Collateral Account located in the United
States, owned by EpiCept and subject to a Control Agreement net cash proceeds of
at least seventeen million, five hundred thousand and no/100 dollars
($17,500,000.00) pursuant to one or more Qualifying Transactions, which proceeds
shall be maintained in such Collateral Account and used solely for working
capital purposes in accordance with this Agreement.”

“‘Warrants’ means, collectively, (i) the Closing Date Warrant, (ii) the Third
Amendment Warrant and (iii) the Tranche Two Warrant.”

(e) Section 14 of the Loan Agreement shall be further amended by deleting the
definition of “Final Payment Percentage” in its entirety.

(f) Section 14 of the Loan Agreement shall be further amended by adding thereto
in appropriate alphabetical order the following definitions:

“‘Additional Third Amendment Effective Date’ has the meaning given to such term
in the Third Amendment.”

“‘Qualifying Transaction’ means (i) an equity contribution arising from the
issuance of new             shares of EpiCept’s common stock or (ii) such other
equity contribution in form and substance and pursuant to documentation
acceptable to Agent and Lenders in their sole and absolute discretion.”

“‘Tranche Two Warrant’ means that certain Common Stock Purchase Warrant in
substantially the same form as the Third Amendment Warrant for a number of
shares to be determined based on eighty thousand (80,000) divided by the
exercise price (which shall be the same exercise price as specified in the Third
Amendment Warrant), executed by Borrower in favor of each Lender or such
Lender’s Affiliates.”

(g) Schedule 1 is hereby deleted in its entirety and replaced with the new
Schedule 1 attached hereto as Exhibit B-1.

5. Additional Agreements.

(a) Agent agrees that the requirement set forth in Section 6.2(a)(i) of the Loan
Agreement that Borrower deliver to Agent a company prepared consolidated balance
sheet, income statement and cash flow statement covering Borrower’s consolidated
operations within forty (40) days of the last day of each month is hereby waived
for each of the months ending August 31, 2013, September 30, 2013, October 31,
2013, November 30, 2013 and December 31, 2013.

(b) Beginning with the month ending August 31, 2013, as soon as available, but
no later than ten (10) days after the last day of such month and each month
ending thereafter, Borrower covenants and agrees to deliver to Agent copies of
all of Borrower’s bank statements and reports, each of which shall be in a form
satisfactory to Agent in its sole discretion.

6. Final Payment Fee. Borrowers acknowledge and agree that, (a) as of the
Additional Third Amendment Effective Date, the Final Payment fee of $371,000.00
due under the Loan Agreement prior to giving effect to this Agreement (the
“Capitalized Final Payment”) is hereby deemed due and payable and shall be
capitalized and become a part of the principal balance of the Tranche One Term
Loan and (b) such Capitalized Final Payment is separate and apart from the Final
Payment set forth in the Loan Agreement after giving effect to this Agreement,
which notwithstanding any of the amendments or other modifications set forth
herein or in any other documentation or correspondence related to the Loan
Agreement or Loan Documents, or any other action taken by Borrower, Agent or any
Lender, remains due and payable, in full and without counterclaim or offset of
any kind, on the Maturity Date.

7. No Other Amendments or Consents, Waivers, Etc.; Reservation of Rights. Except
for the amendments and other modifications set forth and referred to in
Sections 2 thru 5 above, the Loan Agreement and the other Loan Documents shall
remain unchanged and in full force and effect. Nothing in this Agreement is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of Borrowers’ Obligations or to modify, affect or impair the
perfection or continuity of Agent’s security interests in, security titles to or
other liens, for the benefit of itself and the Lenders, on any Collateral for
the Obligations. Without limiting the foregoing, except as expressly set forth
herein, the execution, delivery and effectiveness of this Agreement shall not
directly or indirectly (i) create any obligation to make any further loans,
advances or other financial accommodations or to continue to defer any
enforcement action after the occurrence of any Default or Event of Default,
whether such Default or Event of Default has occurred or occurs in the future,
(ii) constitute a consent or waiver of any past, present or future violations of
any provisions of the Loan Agreement or any other Loan Documents nor constitute
a novation of any of the Obligations under the Loan Agreement or other Loan
Documents, (iii) amend, modify or operate as a waiver of any provision of the
Loan Agreement or any other Loan Documents or any right, power or remedy of any
Lender, (iv) constitute a consent to any merger or other transaction or to any
sale, restructuring or refinancing transaction or (v) constitute a course of
dealing or other basis for altering any Obligations or any other contract or
instrument. Except as expressly set forth herein, each Lender reserves all of
its rights, powers, and remedies under the Loan Agreement, the other Loan
Documents and applicable law. All of the provisions of the Loan Agreement and
the other Loan Documents, including, without limitation, the time of the essence
provisions, are hereby reiterated, and if ever waived, are hereby reinstated.

8. Representations and Warranties. To induce Agent and Lenders to enter into
this Agreement, each Borrower does hereby warrant, represent and covenant to
Agent and Lenders that (i) each representation or warranty of Borrowers set
forth in the Loan Agreement is hereby restated and reaffirmed as true and
correct in all material respects on and as of the date hereof as if such
representation or warranty were made on and as of the date hereof (except to the
extent that any such representation or warranty expressly relates to a prior
specific date or period) and (ii) each Borrower has the power and is duly
authorized to enter into, deliver and perform this Agreement and this Agreement
is the legal, valid and binding obligation of each Borrower enforceable against
such Borrower in accordance with its terms.

9. Condition Precedent to Effectiveness of this Agreement. This Agreement shall
become effective as of August 23, 2013 (the “Third Amendment Effective Date”)
upon which Agent shall have received the following, each in form and, in form
and substance satisfactory to Agent and Lenders:

(a) one or more counterparts of this Agreement duly executed and delivered by
Borrowers, Agent and Lenders;

(b) evidence that, on or prior to the Third Amendment Effective Date, Borrowers
have received at least $1,000,000 in unrestricted net cash proceeds in
connection with the Immune Merger;

(c) current UCC lien, judgment and tax lien search results demonstrating that
there are no other security interests on the Collateral, other than Permitted
Liens;

(d) a fully executed Unconditional Guaranty (as defined in the Loan Agreement,
as amended by this Agreement), executed by Immune Surviving Corporation;

(e) a fully executed Charge (as defined in the Loan Agreement, as amended by
this Agreement), executed by Immune Surviving Corporation, Agent and Lenders;

(f) a fully executed Third Amendment Perfection Certificate (as defined in the
Loan Agreement, as amended by this Agreement);

(g) a fully-executed secretary’s certificate for each Borrower, together with
the following attachments: (a) the Operating Documents of such Borrower
certified by the Secretary of State of the State of organization of Borrower as
of a date no earlier than thirty (30) days prior to the Third Amendment
Effective Date, (b) completed Borrowing Resolutions for such Borrower and
(c) good standing certificates dated as of a date no earlier than thirty
(30) days prior to the Third Amendment Effective Date to the effect that such
Borrower is qualified to transact business in all states in which the nature of
Borrower’s business so requires;

(h) a fully-executed “Pledge Amendment” supplement to the Pledge Agreement,
together with all original certificates or other documentation representing the
pledge of one hundred percent (100%) of the outstanding shares of Immune
Surviving Corporation;

(i) a fully-executed secretary’s certificate for Immune Surviving Corporation,
together with appropriate corporate documentation, good standing certificates
and incumbency certificates, each in accordance with Israeli law; and

(j) such other documents, instruments, agreements and opinions as the Agent
shall request.

10. Post-Closing Obligations. The Loan Parties shall satisfy and complete each
of the following obligations, or provide Agent each of the items listed below,
as applicable, on or before the date indicated below, all to the satisfaction of
Agent in its sole and absolute discretion (the date upon which Agent determines,
in its sole and absolute discretion:

(a) By not later than August 29, 2013, deliver to Agent evidence in form and
substance satisfactory to Agent that the board of directors of Immune Surviving
Corporation have ratified and approved the execution by Immune Surviving
Corporation of the Unconditional Guaranty (as defined in the Loan Agreement, as
amended by this Agreement) and the Charge (as defined in the Loan Agreement, as
amended by this Agreement);

(b) By not later than August 30, 2013, deliver to Agent an updated
Schedule 5.2(d) to the Loan Agreement, which schedule shall list the Loan
Parties’ Intellectual Property after giving effect to the Immune Merger;

(c) By not later than August 30, 2013, deliver to Agent a fully-executed
secretary’s certificate for Immune Surviving Corporation, together with
appropriate corporate documentation, resolutions and good standing certificates,
each in accordance with Israeli law;

(d) By not later than August 23, 2013, deliver to Agent Borrowers’ duly executed
original signature page to the Third Amendment Warrant;

(e) By not later than twenty (20) days after the effective date of the
Unconditional Guaranty and Charge, Borrowers and each Loan Party shall take such
steps as are required to perfect Agent’s Liens in connection with such
Unconditional Guaranty and Charge and any other Guarantor Documents (as defined
in the Unconditional Guaranty (as defined in the Loan Agreement, as amended by
this Agreement));

(f) By not later than thirty (30) days after the Third Amendment Effective Date,
Borrowers and each Loan Party shall deliver to Agent evidence in form and
substance satisfactory to Agent that the Indebtedness of Immune Surviving
Corporation in favor of Bank Hapoalim has been satisfied in full and any Liens
in favor of Bank Hapoalim have been discharged;

(g) By not later than twenty (20) days after the Third Amendment Effective Date,
execute any further instruments and take further actions as Agent reasonably
requests to perfect or continue Agent’s Lien in the Collateral or to effect the
purposes of the Loan Agreement and this Agreement;

(h) As soon as any remaining legal requirements with respect thereto have been
satisfied, Borrowers shall take such steps as are required to dissolve Immune
Surviving Corporation’s fully-owned subsidiary, Immune Pharmaceuticals USA
Corporation, a Delaware corporation.

The Loan Parties’ failure to complete and satisfy any of the above obligations
on or before the date indicated above, or the Loan Parties’ failure to deliver
any of the above listed items on or before the date indicated above, shall
constitute an immediate and automatic Event of Default.

11. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender and
their respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any Borrower or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the Third Amendment Effective Date, including, without limitation, for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each Borrower understands, acknowledges and agrees that its release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

(c) Each Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

12. Covenant Not To Sue. Each Borrower, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by Borrowers
pursuant to Section 11 above. If any Borrower or any of its successors, assigns
or other legal representatives violates the foregoing covenant, Borrowers, for
themselves and their successors, assigns and legal representatives, agree to
pay, in addition to such other damages as any Releasee may sustain as a result
of such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.

13. Indemnification. Each Borrower hereby agrees to indemnify, defend and hold
harmless Agent and each Lender in accordance with Section 12.2 of the Loan
Agreement, the terms of which are incorporated herein by reference.

14. Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed this Agreement with its counsel.

15. Severability of Provisions. In case any provision of or obligation under
this Agreement shall be invalid, illegal or unenforceable in any applicable
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

16. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which when taken together
shall constitute one and the same instrument.

17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

18. Entire Agreement. The Loan Agreement and the other Loan Documents as and
when modified through this Agreement embody the entire agreement between the
parties hereto relating to the subject matter thereof and supersede all prior
agreements, representations and understandings, if any, relating to the subject
matter thereof.

19. No Strict Construction, Etc. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement. Time is of the essence for this Agreement.

20. Loan Document. For the avoidance of doubt, this Agreement constitutes a Loan
Document.

21. Costs and Expenses. Each Borrower absolutely and unconditionally agrees to
pay or reimburse upon demand for all reasonable fees, costs and expenses
incurred by Agent and the Lenders that are Lenders on the Closing Date in
connection with the preparation, negotiation, execution and delivery of this
Agreement and any other Loan Documents or other agreements prepared, negotiated,
executed or delivered in connection with this Agreement or transactions
contemplated hereby.

[Remainder of page intentionally blank; signature pages follow.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

BORROWERS:

IMMUNE PHARMACEUTICALS INC. (f/k/a EpiCept Corporation)

By:        (SEAL)
Name:       
Title:       


MAXIM PHARMACEUTICALS INC.

By:        (SEAL)
Name:       
Title:       


CYTOVIA, INC.

By:        (SEAL)
Name:       
Title:       




AGENT AND LENDER:

MIDCAP FUNDING III, LLC

By:       (SEAL)
Name:       
Title: Authorized Signatory


ACKNOWLEDGEMENT, CONSENT AND AGREEMENT BY GUARANTOR

The undersigned hereby acknowledges and consents to the entering into of this
Third Amendment and Consent to Loan and Security Agreement (this “Agreement”) by
the Borrowers and agrees and acknowledges its rights and obligations under the
Loan Agreement (as amended by this Agreement) and the other Loan Documents, as
applicable, remain in full force and effect notwithstanding the execution of
this Agreement and further agrees to be bound by and comply with the terms of
this Agreement.

IMMUNE PHARMACEUTICALS LTD.

By:        (SEAL)
Name:       
Title:       


